JohNSon, J.
The position contended for in support of this motion is, that on the return of a pluries writ, at any time within four years, after the return of an original, the plaintiff may connect them together, by making out the cos-*282tinuances out of court, or issue the intermediate writs, and thus save the bar of the statute; and it would seem that this practice is supported by the English authorities. The reasons on which it is founded, are the expence and inconvenience of purchasing a new original, which do not apply to the state of things existing here* and a different practice prevails.
Wm. F. DeSaussure and James Holmes for the motion.
S. D. Miller contra.
The case of Parker vs. Grayson, (1 Nott and M‘Cord 173,) is decisive as to this. There, nearly four years had elapsed between the return of the original and the suing out the alias, and the court sjay that no fiction of law can connect them together, where more than a year has intervened. The same state of facts exists in this case, and the same rule applies. Motion refused.